299 S.W.3d 33 (2009)
Daniel FOSTER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93248.
Missouri Court of Appeals, Eastern District, Division One.
November 17, 2009.
Rehearing Denied December 17, 2009.
Daniel Foster, Charleston, MO, pro se.
Shaun Mackelprang, Jefferson City, MO, Jaynet Woods, Co-Counsel, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A BAKER, J.

ORDER
PER CURIAM.
Daniel W. Foster, the movant, appeals pro se from the trial court's denial of his motion to reopen his post-conviction relief proceedings alleging abandonment of post-conviction counsel.
We have reviewed the briefs of the parties and the record on appeal, and no error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).